402 F.2d 835
John Carl NEWSOM, Appellant,v.UNITED STATES of America, Appellee.
No. 25645.
United States Court of Appeals Fifth Circuit.
November 4, 1968.

J. Edward Worton, Miami, Fla., for appellant.
Lloyd G. Bates, Jr., Theodore E. Klein, Asst. U. S. Attys., Miami, Fla., for appellee.
Before WISDOM, GODBOLD and SIMPSON, Circuit Judges.
PER CURIAM:


1
The conviction of appellant on four counts of causing forged money orders to be transported in interstate commerce, 18 U.S.C.A. § 2314, is affirmed.


2
There was no error in admitting testimony of the robbery, by unidentified persons, in which were taken the money order forms thereafter completed by forgery. Parks v. United States, 368 F.2d 781 (5th Cir. 1966).


3
The admission of appellant's signature without Miranda-type warnings was not error. Gilbert v. State of California, 388 U.S. 263, 87 S.Ct. 1951, 18 L.Ed.2d 1178 (1967); Schoenbrun v. United States [5th Cir., Oct. 1968], 403 F.2d 56.


4
The signatures of appellant, used for comparison purposes by the government's handwriting expert, were taken from fingerprint cards obtained in connection with unrelated offenses. However, there was no testimony in the presence of the jury of the nature of or existence of unrelated offenses, only of the fact that appellant's fingerprints had been taken by the Sheriff's Department of Dade County, Florida, and were on an identified fingerprint card. Identification of the second fingerprint card was made outside the presence of the jury. The signatures then were excised from both cards and these alone displayed to the jury. We find no reversible error in this procedure.


5
Affirmed.